DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 October 2019, 09 December 2019, 20 February 2020, 10 March 2020, 31 March 2020, 31 July 2020, 12 August 2020, 18 January 2021, 28 January 2021, 01 February 2021, and 05 March 20201 were considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second current source” recited in claim 6 and 16, the switch coupled between the coil and a system diagnostic module of claim 10, and the switch coupled to the coil to turn on and off the current through the coil of claim 11 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The pending claims appear directed toward Fig. 3 and 3A which illustrate the coil 105 around the magnetic sensing element 104.  However in Figs. 3 and 3A, the claimed elements identified above do not appear to be shown.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

The drawings are objected to because none of the element in Fig. 3A have corresponding reference symbols shown.  For example there are no reference signs for the coil 105, hall element 104, or any other claimed elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 15, 17 and 18 are objected to because of the following informalities:  
Regarding claim 1, the limitation “the IC output” lacks adequate antecedent basis and the acronym “IC” has not been defined.  It is suggested that the “the IC output” read --an integrated circuit (IC) output--.
Regarding claim 15, the limitation “the IC output” lacks adequate antecedent basis and the acronym “IC” has not been defined.  It is suggested that the “the IC output” read --an integrated circuit (IC) output--.
Regarding claims 17 and 18, “the first and second current sources” lack adequate antecedent basis in claim 15 on which claim 17 and 18 depend.  For examination it was assumed claim 17 and 18 depended from claim 16 which defines the first and second current sources.
Appropriate correction is required.

Applicant is advised that should claim 5 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 5 and 14 both recite where the magnetic sensing element comprises a Hall element and both depend directly on claim 1.  Therefore claim 14 appears to be a duplication of claim 5.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claimed limitation “wherein the integrated circuit comprises a linear current sensor” renders the claim indefinite for the following reasons.  As recited, claim 7 requires the integrated circuit to comprise a “linear current sensor” in addition to the magnetic sensing element, coil, and self test module recited in claim 1.  However the written specification of the printed application (US 2020/0049760) indicates in para [0049] the magnetic field sensor is used in the application of current sensing.  It does not appear that the specification describes a linear current sensor as an element in addition to magnetic sensing element, coil, and self test module.  Therefore when viewed in light of the specification, the claim of a “linear current sensor” is unclear since is suggests a separate element however the specification indicate the magnetic field sensor is used as a current sensor.  For examination, it was assumed that the magnetic current sensor was used as the linear current sensor.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-12, 14-18, 20, 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedrich et al. US 2010/0211347 (Friedrich).
Regarding claim 1, Friedrich teaches (Fig. 1, 5A, 16) an integrated circuit (see Fig. 1 and para [0052] – integrated circuit 10), comprising:
a magnetic sensing element (see Fig. 1 – magnetic field sensing element 32);
a coil disposed in proximity to the magnetic sensing element (see Fig. 1 – coiled current conductor 30 disposed around magnetic field sensing element 32); and 
a self test module (see Fig. 1 and para [0052] - driver circuit 22) coupled to ends of the coil (see Fig. 1 – coil 30) to exercise an analog signal path including from the magnetic sensing element to the IC output (see Fig 1 and para [0050-0052] – driver circuit 22 generates current signal 24a coupled to self-test current conductor 30 for performing self-test.  The sensor signal from element 32 is processed by analog signal processor 34 per para [0054], thus “exercising” the along signal path from the element 32 to output 52a, 54a, 56a). 
Regarding claim 2, Friedrich teaches (Fig. 1) the integrated circuit according to claim 1, wherein the IC output outputs a voltage that is proportional to an applied magnetic field (see Fig. 1  and para [0057] – sensor output signal 52a is representative of the measured magnetic field).
Regarding claim 5, Friedrich teaches (Fig. 1) the integrated circuit according to claim 1, wherein the magnetic sensing element comprises a Hall element (see para [0047] – magnetic field sensing element is Hall element).
Regarding claim 6, Friedrich teaches (Fig. 1, 5A) the integrated circuit according to claim 1, wherein the self test module includes a first current source coupled to one end of the coil (see Fig. 5A – current source 216 coupled to both ends of coil 224) and a second current source coupled to the other end of the coil (see Fig. 5A – Vcc supplies current and is coupled to both ends of the coil 224).
Regarding claim 7, Friedrich teaches (Fig. 1, 5A) the integrated circuit according to claim 1, wherein the integrated circuit comprises a linear current sensor (see para [0049] – magnetic field sensor 32 is used as current sensor).
Regarding claim 8, Friedrich teaches (Fig. 1, 16) the integrated circuit according to claim 1, wherein the integrated circuit comprises a switch (see Fig. 16 – switch 1026a).
Regarding claim 9, Friedrich teaches (Fig. 1, 16) the integrated circuit according to claim 1, wherein the integrated circuit comprises a switch coupled between the coil and ground (see Fig. 16 – switch 1028b).
Regarding claim 10, Friedrich teaches (Fig. 1, 5A) the integrated circuit according to claim 1, wherein the integrated circuit comprises a switch coupled between the coil and a system diagnostic module (see Fig. 5A – switch 1026a receives a signal based on diagnostic control signal 260a.  Therefore the switch 1206a is coupled between the coil 224 and the diagnostic request processor 260).
Regarding claim 11, Friedrich teaches (Fig. 1, 5A) the integrated circuit according to claim 1, wherein the integrated circuit comprises a switch coupled to the coil to turn on and off current through the coil (see Fig. 5A – current source 216 is activated upon receipt of diagnostic control signal 260a, thus generating current pulses 218. This is considered as a switch coupled to turn on and off the current).
Regarding claim 12, Friedrich teaches (Fig. 1, 5A) the integrated circuit according to claim 1, wherein the integrated circuit comprises a switch coupled to the coil to turn on and off current through the coil for controlling a pulse width modulation of the IC output during self-test of the integrated circuit (see Fig. 5A – current source 216 is activated upon receipt of diagnostic control signal 260a, thus generating current pulses 218. This is considered as a switch controlling the pulse width modulation).
Regarding claim 14, Friedrich teaches (Fig. 1) the integrated circuit according to claim 1, wherein the magnetic sensing element comprises a Hall element (see para [0047] – magnetic field sensing element is Hall element).
Regarding claim 15, Friedrich teaches (Fig. 1, 5A) a method (see para [0013] – method of generating self-test), comprising:
locating a coil in proximity to a magnetic sensing element (see Fig. 1 – coiled current conductor 30 disposed around magnetic field sensing element 32) forming a part of an integrated circuit (see Fig. 1 – integrated circuit 10 per para [0052]);
coupling a self test module (see Fig. 1 and para [0052] - driver circuit 22) to ends of the coil (see Fig. 1 – coiled conductor 30) to exercise an analog signal path including from the magnetic sensing element to the IC output (see Fig 1 and para [0050-0052] – driver circuit 22 generates current signal 24a coupled to self-test current conductor 30 for performing self-test.  The sensor signal from element 32 is processed by analog signal processor 34 per para [0054], thus “exercising” the along signal path from the element 32 to output 52A, 54a, 56a); and
exercising the analog signal path from the magnetic sensing element to the IC output (see Fig 1 and para [0050-0052] – driver circuit 22 generates current signal 24a coupled to self-test current conductor 30 for performing self-test.  The sensor signal from element 32 is processed by analog signal processor 34 per para [0054], thus “exercising” the along signal path from the element 32 to output 52A, 54a, 56a).
Regarding claim 16, Friedrich teaches (Fig. 1, 5A) the method according to claim 15, further including coupling a first current source of the self test module to one end of the coil (see Fig. 5A – current source 216 coupled to both ends of coil 224) and a second current source of the self test module to the other end of the coil (see Fig. 5A – Vcc supplies current and is coupled to both ends of the coil 224).
Regarding claim 17, Friedrich teaches (Figs. 1, 5A) the method according to claim 15, further including controlling the first and second current sources to verify operation of the integrated circuit, including comparator switchpoints (see Fig. 5A – diagnostic control signal 260a is used to control the current sources to supply current to coil for diagnostic testing.  Also shown in Fig. 5A, diagnostic signals are generated based on switch points of comparator 250).
Regarding claim 18, Friedrich teaches (Figs. 1, 5A) the method according to claim 15, further including controlling the first and second current sources to verify operation of the integrated circuit, including deflecting the IC output in proportion to current in the coil (see Fig. 5A – diagnostic control signal 260a is used to control the current sources to supply current to coil for diagnostic testing.  See para [0102] – magnetic field sensor receives a self test magnetic field generated by current in coil and generates a self-test responsive signal).
Regarding claim 20, Friedrich teaches (Fig. 1) the method according to claim 15, further including verifying a zero field operation of the IC output (see para [0190] – comparison of zero field signal).
Regarding claim 22, Friedrich teaches (Fig. 16) the method according to claim 15, wherein the integrated circuit comprises a switch coupled between the coil and ground (see Fig. 16 – switch 1028b).
Regarding claim 23, Friedrich teaches (Fig. 16) the method according to claim 15, wherein the integrated circuit comprises a switch coupled between the coil and a system diagnostic module (see Fig. 16– switch 1026a controlled by signals 1022a and are therefore coupled between the coil and diagnostic mode provided signals).
Regarding claim 24, Friedrich teaches (Fig. 1) the method according to claim 15, wherein the integrated circuit comprises a switch coupled to the coil to turn on and off current through the coil (see Fig. 16 – switch 1026a coupled to coil 224 to turn on and off current through coil) .
Regarding claim 25, Friedrich teaches (Fig. 5 and 16) the method according to claim 15, wherein the integrated circuit comprises a switch coupled to the coil to turn on and off current through the coil for controlling a pulse width modulation of the IC output during self-test of the integrated circuit (see Fig. 5 and 16 – current source 216 is activated upon receipt of diagnostic control signal 260a, thus generating current pulses 218. This is considered as a switch controlling the pulse width modulation.  Also switch 1026a controls pulsed current through coil).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich et al. US 2010/0211347 (Friedrich) in view of Hayat-Dawoodi US 2002/0024109 (Hayat-Dawoodi ‘109).
Regarding claim 3, Friedrich teaches (Fig. 1) the integrated circuit according to claim 1, wherein the magnetic sensing element comprises a Hall element (see para [0047] – magnetic field sensing element is Hall element) disposed on a substrate common to the integrated circuit (see Fig. 1 and para [0050] – magnetic sensing element 32 is supported on a substrate.  Since 10 is an integrated circuit per para [0052] it is understood that the substrate is common to the integrated circuit.)
Friedrich does not explicitly teach a silicon substrate.
Hayat-Dawoodi ‘109 teaches a silicon substrate (see para [0032] – silicon substrate 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate taught by Friedrich to be silicon as taught by Hayat-Dawoodi ‘109 as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to utilize standard silicon technology to integrate other circuit components in the integrated circuit.
Regarding claim 4, Friedrich teaches (Fig. 1) the integrated circuit according to claim 1, wherein the magnetic sensing element comprises a magnetoresistive element (see Fig. 1 and para [0047] – magnetic field sensing element is magneto-resistive element) disposed on a substrate common to the integrated circuit  (see Fig. 1 and para [0050] – magnetic sensing element 32 is supported on a substrate.  Since 10 is an integrated circuit per para [0052] it is understood that the substrate is common to the integrated circuit.)
Friedrich does not explicitly teach a silicon substrate.
Hayat-Dawoodi ‘109 teaches a silicon substrate (see para [0032] – silicon substrate 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate taught by Friedrich to be silicon as taught by Hayat-Dawoodi ‘109 as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to utilize standard silicon technology to integrate other circuit components in the integrated substrate.

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich et al. US 2010/0211347 (Friedrich) in view of Hayat-Dawoodi US 2001/0052780 (Hayat-Dawoodi ‘780).
Regarding claim 13, Friedrich teaches (Fig. 1) the integrated circuit according to claim 1, but does not explicitly teach a die supported by a leadframe having a region cutout from the leadframe, wherein the location of the magnetic sensing element is aligned with the region to reduce Eddy currents.
Hayat-Dawoodi ‘780 teaches (Fig. 8) a die (see Fig. 8 – chip 801) supported by a leadframe (see Fig. 8 – leadframe 810) having a region cutout from the leadframe (see Fig. 8 – slit 810), wherein the location of the magnetic sensing element (see Fig. 8 – Hall structure 803) is aligned with the region (see Fig. 8) to reduce Eddy currents (see abstract – leadframe with slit for disrupting eddy currents induced by changing magnetic field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit taught by Friedrich as being supported by a leadframe having a region cutout from the leadframe as taught by Hayat-Dawoodi ‘780 in order to achieve the predictable results of packaging the device while preventing substantially eddy currents that could interfere with the measurements.  
Regarding claim 21, Friedrich teaches (Fig. 1) the method according to claim 15, but does not explicitly teach employing a die supported by a leadframe having a region cutout from the leadframe, wherein the location of the magnetic sensing element is aligned with the region to reduce Eddy currents.
Hayat-Dawoodi ‘780 teaches (Fig. 8) a die (see Fig. 8 – chip 801) supported by a leadframe (see Fig. 8 – leadframe 810) having a region cutout from the leadframe (see Fig. 8 – slit 810), wherein the location of the magnetic sensing element (see Fig. 8 – Hall structure 803) is aligned with the region (see Fig. 8) to reduce Eddy currents (see abstract – leadframe with slit for disrupting eddy currents induced by changing magnetic field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit taught by Friedrich as being supported by a leadframe having a region cutout from the leadframe as taught by Hayat-Dawoodi ‘780 in order to achieve the predictable results of packaging the device while preventing substantially eddy currents that could interfere with the measurements.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Friedrich et al. US 2010/0211347 (Friedrich) in view of Hennig et al. US 6,191,698 (Hennig).
Regarding claim 19, Friedrich teaches (Fig. 1) the method according to claim 15, further including applying a current to the coil and verifying a deflection on the IC output proportional to a gain of the analog signal path (see Fig. 1 – current supplied to coil 30.  See para [0102] – magnetic field sensor receives a self test magnetic field generated by current in coil and generates a self-test responsive signal).
Friedrich does not explicitly teach constant current.  
Hennig teaches a constant current (see col. 2, lines 11-31 - self-test switch energizes an internal coil with dc current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current taught by Friedrich to be a constant current as taught by Hennig in order to test proper DC function as taught by Hennig.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/           Primary Examiner, Art Unit 2868